Citation Nr: 1133681	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  08-05 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a left rib disorder, to include as secondary to the service-connected low back disability. 

2.  Entitlement to service connection for disabilities of the bilateral knees, to include as secondary to a service-connected low back disability and/or shortening of the right leg. 

3.  Entitlement to an initial rating in excess of 20 percent for a low back disability. 

4.  Entitlement to an initial rating in excess of 10 percent for a disability of the cervical spine. 

5.  Entitlement to an initial compensable rating for right leg shortening.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2000 to June 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied higher initial evaluations of the Veteran's low back and cervical spine disabilities after service connection had been granted in a March 2007 rating decision, and from an October 2008 rating decision of the RO in Denver, Colorado, which granted service connection for shortening of the right leg, evaluated it as noncompensable, and denied service connection for a left rib disorder and disabilities of the bilateral knees.  These claims are under the jurisdiction of the Denver RO. 

The Veteran testified at a June 2011 Board hearing before the undersigned.  A transcript of the hearing has been associated with the claims file. 

At the June 2011 hearing, the Veteran raised claims of service connection for headaches secondary to his service-connected cervical spine disability and hypertension secondary to his low back disability.  These claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development of the Veteran's claims is warranted to ensure a complete record on appellate review. 

With regard to the service connection claims for a left rib disorder and disabilities of the bilateral knees, the Veteran contends that they are secondary to his service-connected low back disability.  He also stated at the June 2011 Board hearing that his bilateral knee problems were aggravated by the shortening of his right leg.  The Board finds that a September 2008 VA examination report addressing these claims is not sufficient upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

With respect to his knee problems, the Veteran argues that he has had to rely more on his knees in order to compensate for limited use of his back, thus resulting in undue strain and consequent knee problems.  In the examination report, the examiner stated that based on current x-rays and a physical examination, the Veteran's knee pain was of unknown etiology.  There were some subtle indications of mild internal derangement but this could not be established on physical examination.  The examiner concluded that it was less likely as not that the Veteran's knee problems were caused or aggravated by the Veteran's low back disability.  The Board finds that this rationale is not sufficient.  It is not clear whether the basis of the examiner's opinion is that no definitive pathology of the knees could be found or whether the examiner concluded for other reasons, not stated in the opinion, that the Veteran's knee problems were unrelated to his low back disability.  The Board notes that a January 2008 VA treatment record reflects a provider notation stating that the Veteran's knee pain was likely related to his back pain, although no explanation was provided.  A June 2008 VA treatment record also reflects that the Veteran's bilateral knee pain was likely increased due to guarding of the back.  Again, an explanation was not provided.  Another June 2008 VA treatment record reflects a diagnosis of patellofemoral pain syndrome and significant crepitus which "may indicate extensive degeneration of patellar cartilage."  However, this treatment record does not establish a disability of the knees given its conjectural nature and in light of a September 2008 VA x-ray study showing normal bilateral knees.  Thus, the Board finds that this evidence is sufficient to trigger VA's duty to provide an examination but is not sufficient for decision-making purposes.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2010); see also Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that VA has discretion to schedule a veteran for a medical examination where it deems an examination necessary to make a determination on the Veteran's claim); Mariano v. Principi, 17 Vet. App. 305, 312 (2003); Shoffner v. Principi, 16 Vet. App. 208, 213 (2002).  

On remand, a new examination of the Veteran's knees should be provided to assess the nature and etiology of the Veteran's bilateral knee problems, to include whether they are caused or aggravated (i.e. chronically worsened) by either the Veteran's service-connected low back disability and/or shortening of the right leg (as argued at the June 2011 Board hearing.  The examiner must provide a complete rationale for the opinion stated in light of the above discussion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the probative value of a medical opinion comes from its reasoning, and therefore is not entitled to any weight if it contains only data and conclusions).  

With regard to the Veteran's left rib disorder, the examiner stated in the September 2008 VA examination report that it was less likely as not caused or aggravated by the Veteran's back disability but did not provide any rationale for this opinion.  VA treatment records dated in January 2008 and March 2008 reflect that the Veteran had back pain which caused occasional rib pain, and that if he pressed on the rib cage it made a "popping" sensation with accompanying relief of pain.  The Board finds that this evidence is sufficient to trigger VA's duty to provide an examination but not sufficient upon which to make a decision as it seems based solely on the Veteran's reported history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

On remand, a new examination of the Veteran's ribs should be provided to assess the nature and etiology of any rib disorder.  The examiner must provide a complete rationale for the opinion stated.  See Nieves-Rodriguez, 22 Vet. App. at 304. 

With regard to the evaluations of the Veteran's service-connected low back disability and cervical spine disability, the Board notes that when the evidence of record does not reflect the current state of a claimant's disability, a new VA examination must be conducted.   See 38 C.F.R. § 3.327(a) (2010); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  At the June 2011 Board hearing, the Veteran asserted that his low back disability and cervical spine disability had worsened since the September 2008 VA examination.  Private treatment records dated from April 2009 to July 2009 also suggest that the Veteran had worsening symptoms.  Thus, as the September 2008 VA examination report is now almost three years old, and as there is evidence that the Veteran's disabilities may have worsened in the interim, the Board finds that a new VA examination is warranted to assess the current severity of the Veteran's lumbar and cervical spine disabilities.  See id.  In the examination of the Veteran's spine, the examiner should also address whether the Veteran has any associated neurological conditions.  In this regard, the Veteran stated at the June 2011 Board hearing that he has shooting pains down the legs and numbness of the feet, and an August 2006 private treatment record reflects that the Veteran had mild radiculopathy into the bilateral hips.  Further, a September 2006 VA general examination report reflects that straight leg raising was positive on both sides.  This evidence suggests that the Veteran may have an associated neurological condition. 

Finally, with regard to the Veteran's claim for an initial compensable rating for shortening of the right leg, the Board notes that when evaluating disabilities of the musculoskeletal system, it is essential that the examination on which ratings are based adequately portray both the anatomical damage and the functional loss with regard to the normal working movements of the body, i.e. excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2010).  The September 2008 VA examination report provided appropriate measurements of the Veteran's right leg compared with his left leg, as required under Diagnostic Code (DC) 5275 in 38 C.F.R. § 4.71a (2010), but did not describe any functional impairment resulting from shortening of the right leg.  On remand, a new VA examination should be provided which thoroughly addresses all impairment resulting from the Veteran's shortening of the right leg.  

The agency of original jurisdiction (AOJ) should also take this opportunity to obtain the Veteran's outstanding VA treatment records from March 2010 to the present and associate them with the file. 

Accordingly, the case is REMANDED for the following actions:

1. The Veteran's outstanding VA treatment records from March 2010 to the present should be obtained and associated with the claims file.

2. The Veteran should be scheduled for a new VA examination to assess the nature and etiology of his bilateral knee problems and left rib disorder.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  An x-ray study must be conducted and all clinical findings reported in detail. 

After reviewing the file and examining the Veteran, the examiner should render an opinion as to whether the Veteran's left rib disorder and bilateral knee problems are at least as likely as not (i.e., to at least a 50:50 degree of probability) caused or aggravated (i.e. chronically worsened) by the Veteran's service-connected low back disability, or whether such a relationship is unlikely (i.e., less than a 50:50 degree of probability).  

The examiner should also address in the alternative whether it is at least as likely as not that the Veteran's bilateral knee problems are caused or aggravated (i.e. chronically worsened) by the Veteran's shortening of the right leg. 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.  The AOJ should ensure that an adequate rationale has been provided before returning this case to the Board. 

3. The Veteran should be scheduled for a VA examination to identify and evaluate all impairment involving his low back and cervical spine disabilities and shortening of the right leg.  All tests and studies deemed helpful by the examiner should be conducted.  With regard to the Veteran's low back disability and cervical spine disability, the examiner must conduct repetitive testing of ranges of motion (to include at least three repetitions, if possible) and specify the Veteran's ranges of motion in the examination report.  The examiner must state whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  In this regard, the examiner must state whether and at what point during the range of motion exercises the Veteran experiences any limitation of motion that is specifically attributable to pain or weakness.  The examiner must also state whether, and to what extent, the Veteran experiences additional functional loss during flare-ups or with repeated use of the cervical and lumbar spine.  The examiner should express such functional losses in terms of additional degrees of limited range of motion if it is possible to do so without resorting to speculation.  

With regard to the Veteran's shortening of the right leg, the examiner should measure both lower extremities from the anterior superior spine of the ilium to the internal malleolus of the tibia.  See 38 C.F.R. § 4.71a, DC 5275.  The examiner should also address any functional loss specifically attributable to the shortening of the right leg. 

With regard to the Veteran's disabilities of the cervical spine and lumbar spine, the examiner should also address whether there is any neurological impairment associated with these disabilities.  In this regard, the Veteran stated at the June 2011 Board hearing that he has shooting pains down the legs and numbness of the feet, and an August 2006 private treatment record reflects that the Veteran had mild radiculopathy into the bilateral hips.  Further, a September 2006 VA general examination report reflects that straight leg raising was positive on both sides.  This evidence suggests that the Veteran may have an associated neurological condition. 

Finally, the examiner should thoroughly describe any functional impairment resulting from the Veteran's disabilities of the cervical spine and lumbar spine. 

4. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the AOJ should readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2010).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

